10/29/2020 Dennis M. Farrah Archives | Rex Securities Law BLOG

Rex Securities Law BLOG

Tag Archives: Dennis M. Farrah

TCM SECURITIES (FORMERLY TAYLOR CAPITAL MANAGEMENT)

DENNIS FARRAH & MARK RAEZER-FORMER
TCM SECURITIES BROKERS-SANCTIONED
OVER MADYSON CAPITAL REIT-AURORA, CO

MAY 24, 2018 | REX SECURITIES LAW

October 2020 -Aurora, Colorado

The FINRA records of Dennis M. Farrah, a former stockbroker who was barred from the securities
industry and who last was employed by Taylor Capital Management (now known as TCM Securities)
disclose 3 prior regulatory events, 3 prior customer disputes , 3 pending customer disputes and a
termination from employment.

The FINRA records of MarkG. Raezer, another stockbroker from the Aurora office of Taylor Capital
Management (now known as TCM Securities) disclose a recent regulatory event , 2 pending customer
disputes and a termination from employment.

The Financial Industry Regulatory Authority (FINRA) is the agency that licenses and regulates
stockbrokers and brokerage firms. FINRA requires brokers and brokerage firms to report customer
complaints and disputes as well as regulatory sanctions. In addition brokers are required to disclose
certain financial matters such as personal bankruptcies, judgments and liens.

Dennis Farrah

In 3/2020 the United States Securities and Exchange Commission permanently barred Farrah from
associating with any licensed broker-dealer or investment advisor doing business in Colorado to resolve

https://blog.rexsecuritieslaw.com/tag/dennis-m-farrah/ 1/3
10/29/2020 Dennis M. Farrah Archives | Rex Securities Law BLOG

allegations that he solicited and facilitated the sale of securities of a purported real estate investment
company without the knowledge or written approval of his employer. SEC Case # 3-19725.

In June 2018 FINRA permanently barred Farrah from the securities industry for refusing to produce
documentation and information requested in connection with a FINRA investigation of allegations that
Farrah sold securities away from Taylor Capital Management without the knowledge of the firm.

In 1/2018, Colorado securities regulators permanently barred Farrah from the securities industry to
resolve allegations that he sold Madyson Capital Management, a real estate development company,
without the knowledge of written approval of TCM Securities, his employer at the time.

There are currently 3 pending FINRA arbitrations by customers of TCM seeking total damages of about
$3.5 million, alleging misrepresentation by Farrah related to the sale of Madyson REIT shares.

Prior to his employment with TCM Securities, Farrah was registered with Sicor Securities, a broker
dealer that was expelled by FINRA in 1/2014.

Farrah was employed by TCM Securities from 10/2013 until 12/2017 when he resigned just prior to the
imposition of sanctions by the Colorado Division of Securities. Farrah operated Senior Planning
Services in Aurora, CO.

Mark Raezer

In 1/2018, Colorado securities regulators suspended Raezer from the securities industry for 60 days to
resolve allegations that he sold Madyson Capital REIT , without the knowledge of written approval of
TCM Securities, his employer at the time.

In 6/2019 FINRA suspended Raezer for 10 months and fined him $15,000 to resolve allegations that he
participated in private securities transactions without the approval of his firm.

In pending FINRA Case 18-0617, a customer of TCM Securities seeks damages of $426,052 and alleges
that in 2017 Raezer sold Madyson Capital Management LLC partnership units and misrepresented that
the units were low risk, guaranteed safe and profitable.

In pending FINRA Case 18-2588 customers of TCM Securities alleges that they suffered losses of over
$91,000 as a result of Raezer’s recommendation that they invest in Madyson Capital Management
securities.

Raezer was employed by TCM Securities from 2/2015-1/2018 when he was ‘permitted to resign’ after
TCM Securities was advised by the Colorado Division of Securities that the regulator was prepared to

https://blog.rexsecuritieslaw.com/tag/dennis-m-farrah/ 2/3
10/29/2020 Dennis M. Farrah Archives | Rex Securities Law BLOG

file charges against Raezer for selling the Madyson Capital REIT units to firm clients. Raezer discloses
an affiliation with Senior Planning Services.

Investors who have suffered losses in an account handled by Dennis Farrah or Mark Raezer may be able
to recover damages through FINRA arbitration.Call for a no charge consultation with an experienced
securities attorney.

Rex Securities Law, with offices in Boca Raton, FL, and Austin, TX, provides representation to
investors nationwide who are seeking recovery of investment losses due to the negligence or fraud of
stockbrokers and broker dealers. If you have questions about how your account has been handled, call

to speak with an experienced securities attorney.

Most cases handled on a contingent fee basis meaning that you do not pay legal fees unless we are
successful.

Nationwide Representation
Rex Securities Law

TollFree: 877-224-3199
Florida-561 391 1900

Texas-512-329-2870

te te Ae fe fe Ao.
rN
a

This site is protected by wp-copyrightpro.com

https://blog.rexsecuritieslaw.com/tag/dennis-m-farrah/ 3/3
